Case 20-12680-elf        Doc 16    Filed 07/20/20 Entered 07/20/20 10:30:05            Desc Main
                                   Document      Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                        Bankruptcy No. 2:20-bk-12680
 Taynia Prosser,
                        Debtor                          Chapter 13

 NewRez LLC d/b/a Shellpoint Mortgage Servicing         Related to Doc. No. 2
                         Movant
      v.
 Taynia Prosser
                          Debtor/Respondent
 William C. Miller, III, Esquire
                          Trustee/Respondent



U.S. BANK’S OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

   Secured creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing, (“NewRez”) by and

through its undersigned counsel, hereby objects to the proposed Chapter 13 Plan of Debtor,

Taynia Prosser, and in support thereof alleges as follows:

   1. Debtor, Taynia Prosser (“Debtor”), filed a voluntary petition pursuant to Chapter 13 of

          the Bankruptcy Code on June 18, 2020.

   2. NewRez holds a security interest in the Debtor’s real property located at 4901 N.

          Lawrence ST., Philadelphia, PA 19120 (the “Property”), by virtue of a Mortgage

          recorded with the Dauphin County Recorder of Deeds on June 25, 2009 instrument

          number 52081942.

   3. Said Mortgage secures a Note in the amount of $56,216.00.

   4. On July 10, 2020, NewRez filed its Proof of Claim as a secured creditor in


                                                                                               20-045569
                                                                                    PROSSER, TAYNIA
                                                                                Objection to Confirmation
                                                                                                   Page 1
Case 20-12680-elf        Doc 16      Filed 07/20/20 Entered 07/20/20 10:30:05             Desc Main
                                     Document      Page 2 of 5



the total amount of $47,203.98. A true and correct copy of the Proof of Claim (with all

        supporting documents) is attached hereto as Exhibit “A.”

    5. The Proof of Claim further sets forth and itemizes a pre-petition arrearage of $2,673.17.

        See Exhibit “A.”

    6. On June 18, 2020, Debtor filed a Chapter 13 Plan (the “Plan”). A true and

correct copy of the Plan is attached hereto as Exhibit “B.”

    7. The Plan fails to account for the full pre-petition arrearage of $2,673.17 as it fails to

state a total sum of $2,673.17, that will be paid to Secured Creditor through the Plan. See Exhibit

“B.”

    8. Thus, the Plan is understated as it does not accurately reflect the amount of the pre-

petition arrearage which will be paid through the Chapter 13 Trustee’s Office.

    9. Accordingly, pursuant to 11 U.S.C.A. § 1325(a)(5) NewRez hereby objects to Debtor’s

proposed Plan due to the fact that the value of the property to be distributed thereunder will be

less than the allowed amount under the claim. See 11 U.S.C.A. § 1325(a)(5)(B)(ii).

    WHEREFORE, Movant, NewRez LLC d/b/a Shellpoint Mortgage Servicing , respectfully requests

that this Court not confirm the Chapter 13 Plan of Debtor, Taynia Prosser.



                                                Robertson, Anschutz, Schneid & Crane LLC
                                                Attorney for Secured Creditor
                                                10700 Abbott's Bridge Road, Suite 170
                                                Duluth, GA 30097
                                                Telephone: 470-321-7112
                                                Facsimile: 404-393-1425

                                                By: /s/Charles Wohlrab
                                                Charles Wohlrab, Esquire
                                                Pennsylvania Bar Number 314532
                                                                                                  20-045569
                                                                                       PROSSER, TAYNIA
                                                                                   Objection to Confirmation
                                                                                                      Page 2
Case 20-12680-elf     Doc 16   Filed 07/20/20 Entered 07/20/20 10:30:05      Desc Main
                               Document      Page 3 of 5



                                       Email: CWohlrab@rascrane.com




Date: July 20, 2020




                      UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
                           PHILADELPHIA DIVISION

 In re:

                                                                                     20-045569
                                                                          PROSSER, TAYNIA
                                                                      Objection to Confirmation
                                                                                         Page 3
Case 20-12680-elf      Doc 16    Filed 07/20/20 Entered 07/20/20 10:30:05           Desc Main
                                 Document      Page 4 of 5



                                                     Bankruptcy No. 2:20-bk-12680
 Taynia Prosser,
                       Debtor                        Chapter 13

 NewRez LLC d/b/a Shellpoint Mortgage Servicing      Related to Doc. No. 2
                         Movant
      v.
 Taynia Prosser
                          Debtor/Respondent
 William C. Miller, III, Esquire
                          Trustee/Respondent



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on July 20, 2020, I caused to be electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

Taynia Prosser
6619 Ridge Avenue
Unit 107
Philadelphia, PA 19128

WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
                                            Robertson, Anschutz, Schneid & Crane LLC
                                           Attorney for Secured Creditor
                                           10700 Abbott's Bridge Road, Suite 170
                                                                                            20-045569
                                                                                 PROSSER, TAYNIA
                                                                             Objection to Confirmation
                                                                                                Page 4
Case 20-12680-elf     Doc 16   Filed 07/20/20 Entered 07/20/20 10:30:05        Desc Main
                               Document      Page 5 of 5



                                       Duluth, GA 30097
                                       Telephone: 470-321-7112
                                       Facsimile: 404-393-1425

                                       By: /s/Charles Wohlrab
                                       Charles Wohlrab, Esquire
                                       Pennsylvania Bar Number 314532
                                       Email: CWohlrab@rascrane.com




Date: July 20, 2020




                                                                                       20-045569
                                                                            PROSSER, TAYNIA
                                                                        Objection to Confirmation
                                                                                           Page 5
